Filed 5/18/16 In re Imani T. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re IMANI T., a Person Coming Under
the Juvenile Court Law.
                                                                D068917
THE PEOPLE,

         Plaintiff and Respondent,                              (Super. Ct. No. J234618)

         v.

IMANI T.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Edlene

McKenzie, Commissioner. Affirmed.



         Jan B. Norman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, A. Natasha Cortina and Christie

Bergman, Deputy Attorneys General, for Plaintiff and Respondent.
       In 2013 and 2014, the district attorney filed two petitions against Imani T. (Minor)

for unrelated incidents. For each petition, the juvenile court declared Minor a ward of the

court under Welfare and Institutions Code section 6021 and placed her on probation. In

2015, the court found that Minor satisfactorily completed her terms of probation for the

offense alleged in the later-filed petition and sealed the records relating to that petition,

but decided it did not have discretion to seal the records relating to her prior petition.

Minor contends that section 7862 permitted the court to seal the records pertaining to her

prior petition and the court's findings regarding satisfactory completion of probation

necessarily also related to her prior petition. She further contends that the juvenile court

should have dismissed her prior petition under section 782. We conclude the court did

not err and affirm.

                      FACTUAL AND PROCEDURAL BACKGROUND

1. Petition No. 1: G5654

       On a late night in December 2013, an officer arrested Minor, who appeared

intoxicated, on a street corner. She subsequently admitted the offense of possessing an

open container of alcohol (Bus. & Prof. Code, § 25662, subd. (a)) as alleged in petition

G5654, and the juvenile court declared her wardship. The court placed Minor on




1     Subsequent unspecified statutory references are to the Welfare and Institutions
Code.

2     Subsequent unspecified references to section 786 are to the version effective
January 1, 2015, to December 31, 2015. (Stats. 2014, ch. 249, § 2, p. 2506.)

                                               2
probation for at least one year, imposed an 8:00 p.m. curfew, and ordered her to obey all

federal, state, county, and city laws.

2. Petition No. 2: G6516

       In April 2014, officers contacted Minor at the scene of a robbery and sought to

interview her. She falsely identified herself, twice, to the interviewing officer. After the

officer discovered her true identity, he learned from Minor's mother that Minor had run

away from home the prior week and was engaging in prostitution.

       The district attorney filed a new petition (G6516) against Minor. In addition to

one count of false identification (Pen. Code, § 148.9, subd. (a)), the petition alleges that

she violated the terms of probation on her prior offense and her performance on probation

had been unsatisfactory. Minor admitted to the false identification offense, and the

juvenile court sustained the petition. The court continued Minor's wardship, placed her

on probation, and committed her to the Short Term Offender Program (STOP) for a

period not to exceed 90 days.

       By her annual review hearing, Minor's probation officer recommended the records

for G6516 be sealed, noting her satisfactory compliance with probation terms. Minor

additionally moved to dismiss and seal her prior petition, G5654. The juvenile court

found Minor had satisfactorily completed the terms and conditions of probation for

petition G6516, dismissed it, ordered that "the arrest upon which G6516 is based is

deemed never to have occurred[,]" and sealed all records relating to her current petition.

The court denied her request to seal G5654. The court distinguished "this case" from

Minor's "other case" (her prior petition), commenting that it did not have discretion under

                                              3
section 786 to seal her prior petition. The court observed that Minor would have to take

"one extra step" in the future to request sealing for her prior petition, and terminated its

jurisdiction.

       Minor timely appealed the order denying her request to seal the records pertaining

to her prior petition (G5654).

                                        DISCUSSION

I.     Section 786

       Minor contends that section 786 gave the juvenile court discretion to dismiss and

seal her prior petition. She argues that the court's findings of her satisfactorily

completing probation necessarily applied to both the first and second petitions because

they were both filed under the same case number and supervision of her probation was

combined.

       Section 786 provides in pertinent part: "If the minor satisfactorily completes . . . a

term of probation for any offense not listed in subdivision (b) of Section 707, the court

shall order the petition dismissed, and the arrest upon which the judgment was deferred

shall be deemed not to have occurred. The court shall order sealed all records pertaining

to that dismissed petition in the custody of the juvenile court. . . ." (Italics added.) It is

undisputed that Minor's offenses are not listed in section 707, subdivision (b).

       "In construing a statute, our role is to ascertain the Legislature's intent so as to

effectuate the purpose of the law. [Citation.] In determining intent, we must look first to

the words of the statute because they are the most reliable indicator of legislative intent.

[Citation.] If the statutory language is clear and unambiguous, the plain meaning of the

                                               4
statute governs." (People v. Lopez (2003) 31 Cal. 4th 1051, 1056.) In other words, if

there is "no ambiguity or uncertainty in the language, the Legislature is presumed to have

meant what it said," and it is not necessary to "resort to legislative history to determine

the statute's true meaning." (People v. Cochran (2002) 28 Cal. 4th 396, 400-401.)

       We conclude the juvenile court did not err. When the sealing order was issued,

the unambiguous language of section 786 required the court to seal records pertaining to

the "dismissed petition" based upon first finding Minor satisfactorily completed probation

for an offense alleged in the petition. Under section 786, a juvenile court may not seal

the records of a prior petition based merely on a minor's satisfactory completion of

probation for an offense alleged in a later-filed petition. (In re Y.A. (2016)

246 Cal. App. 4th 523, 525.)

       Here, the court did not find that Minor satisfactorily completed probation for her

prior offense. At Minor's annual review hearing, her probation officer did not request,

and the People opposed, the dismissal and sealing of her prior petition. The court was

well aware that her performance on probation for both offenses was being supervised

together, but it limited its satisfactory completion of probation finding to the false

identification offense alleged in G6516, distinguishing "this case" from her "other [open

container] case." It noted her progress since completing STOP, which related to her false

identification offense.

       Moreover, the record does not support that Minor satisfactorily completed

probation for her prior offense. While Minor was on probation for her open container

offense, she admittedly violated a state law by falsely identifying herself to an

                                              5
investigating officer. At the time she falsely identified herself, she had run away from

home. The new incident prompted the district attorney to file a second petition against

her, which alleged that her performance on probation up until then had been

unsatisfactory.

       We are also not convinced by Minor's contention that section 786 gave the

juvenile court discretion to seal both her petitions because they were filed under the same

case number. Section 786 refers to sealing the records pertaining to a "petition" and only

if a minor first satisfactorily completes probation for an offense alleged in the petition;

the fact that a petition is filed under the same case number as a prior petition is irrelevant

for purposes of sealing under section 786. Finally, as the juvenile court observed, Minor

retains the ability to request sealing for her remaining records at a later date. (See § 781;

Cal. Rules of Court, rule 5.830.) The court correctly limited its sealing order to Minor's

later-filed petition.

II.    Section 782

       Minor next contends that the juvenile court erred by not dismissing her prior

petition under section 782. The claim is forfeited because she did not previously seek

dismissal of her petition under section 782, and the court did not make relevant findings

necessary to preserve the claim for appellate review. (See In re Greg F. (2012) 55
Cal. 4th 393, 420 [juvenile court's discretionary decision to dismiss under section 782

must be supported by findings that the dismissal is required by the interests of justice and

the welfare of the minor].)



                                              6
                                  DISPOSITION

      The judgment is affirmed.




                                                HALLER, Acting P. J.

WE CONCUR:


McDONALD, J.


IRION, J.




                                       7